Exhibit 10.1


Summary of 2013 Terms of Employment for Named Executive Officers
Salary
Officer
 
Salary
F. Michael Ball, Chief Executive Officer
$1,035,000
 
 
Richard Davies, Senior Vice President, Chief Commercial Officer
450,000
 
 
Neil Ryding, Senior Vice President, Devices
470,000
 
 
Thomas E. Werner, Senior Vice President, Finance and Chief Financial Officer
467,200

The salary for each officer took effect on April 1, 2013. The 2012 salaries were
included in Hospira's 2013 Proxy Statement, filed on March 29, 2013.
Annual Cash Incentive
Each officer is a participant in the Hospira Inc. 2004 Performance Incentive
Plan, which is filed as Exhibit 10.4 for the Hospira, Inc. Annual Report on Form
10-K for the year ended December 31, 2010.  The plan provides for a base award
equal to 2.0% of Hospira's earnings before interest, taxes, depreciation and
amortization for the chief executive officer and 1.0% for the other named
executive officers.  The compensation committee of Hospira's board of directors
has discretion to reduce, but not increase, the award from the base award.  The
committee may consider, among other factors, Hospira's adjusted net income,
corporate well-being or individual performance as factors in exercising such
discretion and determining actual awards payable under such plan.
Equity
Each officer is eligible to receive stock options, restricted stock units,
performance based restricted stock units and performance share unit awards under
the Hospira 2004 Long-Term Stock Incentive Plan, as amended which is filed as
Exhibit 10.2 for the Hospira, Inc. Annual Report on Form 10-K for the year ended
December 31, 2010.   Awards are made at the discretion of the compensation
committee of Hospira's board of directors.
Change in Control and Severance Pay
Each officer is a party to a change-in-control agreement in the form filed with
the SEC and shown as an exhibit in the exhibit list to the Annual Report on Form
10-K for the year ended December 31, 2012.
All of the named executive officers are covered by the Hospira Corporate Officer
Severance Plan, which provides severance pay and benefits to corporate officers
and is filed as Exhibit 10.10 for the Hospira, Inc. Annual Report on Form 10-K
for the year ended December 31, 2011.
Non-qualified Deferred Compensation Plan
Each officer is eligible to participate in the Hospira Non-Qualified Savings and
Investment Plan, a non-qualified deferred compensation plan, which is filed as
Exhibit 10.9 for the Hospira, Inc. Annual Report on Form 10-K for the year ended
December 31, 2010. A description of the above-described items is included in
Hospira's proxy statement for the 2013 Annual Meeting of Shareholders.

1